Citation Nr: 1455795	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type 2, or a service-connected disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to July 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2012 by the undersigned Veterans Law Judge. 

In June 2013, the Board remanded these claims for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus type 2 and erectile dysfunction, as well as entitlement to a total disability rating based on individual unemployability.

Pursuant to the Board's June 2013 Remand, the Veteran was afforded a VA examination and opinion in July 2013.  The opinion provided is comprehensive but clarification of certain conclusions reached is necessary to decide the claim.  The issue of entitlement to TDIU is inexplicably intertwined with the other issues pending on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Return the examination report and claims file to the examiner who conducted the July 2013 VA diabetes mellitus examination (or another appropriate examiner if unavailable) for clarification of opinion.

In Section 3, the conclusion that the Veteran's diabetes mellitus was less likely than not due to service was rendered and it was noted that the Veteran developed diabetes well beyond 1 year of his military service.  In Section 5, however, the box next to Part b. was checked for the conclusion that the Veteran's diabetes mellitus clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by service.  Yet, the rationale provided in Part c. suggests that the examiner was of the opinion that the Veteran's diabetes mellitus was not caused or aggravated by his service connected cardiomegaly, lumbosacral strain, radiculopathy, or hypertension.  In light of the rationale provided in Part c., please clarify whether it is the conclusion of the examiner that it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's diabetes mellitus was caused or aggravated by his service connected cardiomegaly, lumbosacral strain, radiculopathy, or hypertension.

2.  Return the examination report and claims file to the examiner who conducted the July 2013 VA erectile dysfunction examination (or another appropriate examiner if unavailable) for clarification of opinion.

In Section 3, the conclusion that the Veteran's erectile dysfunction was less likely than not due to service was rendered.  In Section 5, however, the box next to Part b. was checked for the conclusion that the Veteran's erectile dysfunction clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by service.  Yet, the rationale provided in Part c. suggests that the examiner was of the opinion that the Veteran's erectile dysfunction was not caused by his service connected cardiomegaly, lumbosacral strain, radiculopathy, or hypertension.  In light of the rationale provided in Part c., please clarify whether it is the conclusion of the examiner that it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's erectile dysfunction was CAUSED or AGGRAVATED by his service connected cardiomegaly, lumbosacral strain, radiculopathy, or hypertension.

3.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




